Title: To Alexander Hamilton from John H. Buell, 26 August 1799
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Hebron Connecticut 26th. August 1799
          
          I have this day bin inform by Esqr Peters that he saw an Order Published in the Philadelphia papers for all Officers on Command or Furlough to Report themselves to Major Genl. Hamilton, if so I am Very Sorry that I had not have seene it that I might have bin one of the first not only to have Reported myself, but to have Congratilateed you on you appointment in the Army which I now most sincerely do—
          In May 1798 Leave of Absence was granted me by Colo. Strong at Detroit to come to the atlantic States and to Superintend the Recruiting Service, if it should meet with the approbation of the Secretary of War, who I was to Report myself to. Agreeable to those instructions I waited on the Secretary of War who was then in New York, and he directed me to Return to Connecticut and make the Necessary Arangments for Recruiting and Report to him, which I did, Capt. Bissell being at home on the same business and belonging to the Same Regiment I directed him to begin the Recruiting, in December following I Recevd. a Letter from the Secretary of War, in which he saith that he would “Willingly forward Recruiting instructions to Capt. Bissell, but as that service cannot be careed on with out the necessary Clothing for such recruits as might be willing to enter into the Service and the Season of the Year and other circumstances will not admit of a supply being forwarded, I must decline authorizing him to enter on that duty—”
          This was in answer to my Request for money and Clothing to be forwarded—
          I have considerd myself and Capt. Bissell as being on Command and have bin anxiously waiting and expecting to Receve Orders either to Join the Army or Commenc Recruiting— 
          Any Orders Sir which you may think proper to give me shall be Strickly attended to—
          I am Sir with the greatest Respect and esteeme your Obedient Servent
          
            John H. Buell Majr
            2nd. Regt. of Infantry
          
          
            NB The Letter within referd to from the Secretary of War was the last Orders which I have Reced. from him or any other Superior Officer, I shall at this time write to him, and also to Genl. Wilkinson and wait for further Orders—
          
          Major Genl. Hamilton
        